COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Huff, Judges Beales and Decker
              Argued at Salem, Virginia
UNPUBLISHED




              BURDIS GENE BARKER, JR.
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0870-17-3                                    CHIEF JUDGE GLEN A. HUFF
                                                                                 OCTOBER 23, 2018
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                                              Robert M.D. Turk, Judge

                               Wade M. McNichols for appellant.

                               Victoria Johnson, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     Burdis Gene Barker, Jr. (“appellant”) appeals his conviction of possession of a firearm by

              a person previously convicted of a violent felony, in violation of Code § 18.2-308.2(A).

              Following a jury trial in the Circuit Court of Montgomery County (“trial court”), the trial court

              sentenced appellant to the statutory minimum sentence of five years’ imprisonment in

              accordance with the jury’s verdict. On appeal, appellant contends the trial court erred by

              admitting the orders of conviction for two prior convictions when he was willing to stipulate to

              his status as a violent felon. For the following reasons, this Court affirms appellant’s conviction.

                                                      I. BACKGROUND

                     On appeal, this Court “consider[s] the evidence and all reasonable inferences flowing

              from that evidence in the light most favorable to the Commonwealth, the prevailing party at

              trial.” Williams v. Commonwealth, 49 Va. App. 439, 442, 642 S.E.2d 295, 296 (2007) (en banc)



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
(quoting Jackson v. Commonwealth, 267 Va. 666, 672, 594 S.E.2d 595, 598 (2004)). So viewed,

the evidence established that on the evening of August 7, 2016, Lieutenant Carson Altizer and

Officer Rene Fonseca of the Christiansburg Police Department responded to a complaint of credit

card theft at a local convenience store. A customer had reported to the store clerk, Felicity Arthur

(“Arthur”), that he discovered his credit card was missing after he had used it at the store. Arthur

suspected that appellant had taken the card because he had been in the store earlier that night and

had asked her to check the balance on a credit card. He also showed her a holstered firearm on his

hip. Arthur and appellant were Facebook friends, and she sent him a message to return to the store.

       When appellant returned, the police approached appellant while he was still in the car.

Appellant’s driver’s license was restricted, and the officers requested documentation of the

restriction. Having been warned by Arthur about appellant’s firearm, they then instructed appellant

to get out of the car when he started suspiciously shifting items on the passenger seat. They asked

him if he had a weapon. He said he had a pocketknife and put a hand in his pocket. When they

asked if they could search him, he objected, turned, and refused to put his hands behind his back.

When the officers attempted to conduct the search, a struggle ensued. During the struggle, appellant

pulled a firearm and the officers had to wrestle it away from him. After appellant was arrested, a

further search of his person found a bullet and holster for the firearm. When the police executed a

search warrant for the car appellant was driving, they also found two more handguns.

       Appellant had two prior convictions for violent felonies as defined in Code § 17.1-805(C): a

1991 conviction for possession of a concealed weapon by a felon and a 2010 conviction for

brandishing a firearm near a school. Before trial, appellant moved to exclude the orders of

conviction and details of his prior convictions, but offered to stipulate that he had been convicted of

a violent felony for the purposes of Code § 18.2-308.2. The trial court—relying on Glover v.

Commonwealth, 3 Va. App. 152, 161, 348 S.E.2d 434, 440 (1986)—denied his motion.

                                                 -2-
Although the trial court admitted the conviction orders, over the Commonwealth’s objection the

trial court also instructed the jury that: “Evidence that the defendant was previously convicted of

a violent felony is not proof that he possessed a firearm on August 7, 2016, and such evidence

may not be considered by you in determining whether the defendant possessed a firearm on

August 7, 2016.” At the trial, Arthur, Lieutenant Altizer, and Officer Fonseca all testified they saw

appellant with the firearm. The jury convicted appellant, and the court imposed the jury’s

sentence of the statutory minimum, five years’ imprisonment. This appeal followed.

                                  II. STANDARD OF REVIEW

       “[A]dmissibility of evidence is within the broad discretion of the trial court, and a ruling

will not be disturbed on appeal in the absence of an abuse of discretion.” Cousins v.

Commonwealth, 56 Va. App. 257, 272, 693 S.E.2d 283, 290 (2010) (quoting Blain v.

Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842 (1988)). “Under this deferential

standard, a ‘trial judge’s ruling will not be reversed simply because an appellate court disagrees;’

only in those cases where ‘reasonable jurists could not differ’ has an abuse of discretion

occurred.” Campos v. Commonwealth, 67 Va. App. 690, 702, 800 S.E.2d 174, 180 (2017)

(quoting Thomas v. Commonwealth, 44 Va. App. 741, 753, 607 S.E.2d 738, 743, adopted upon

reh’g en banc, 45 Va. App. 811, 613 S.E.2d 870 (2005)). “[A] trial court by definition abuses its

discretion when it makes an error of law,” and the legal conclusions guiding the trial court’s

discretion are “question[s] of law reviewed de novo on appeal.” Coffman v. Commonwealth, 67

Va. App. 163, 167, 795 S.E.2d 178, 179 (2017) (quoting Commonwealth v. Greer, 63 Va. App.

561, 568, 760 S.E.2d 132, 135 (2014)).

                                         III. ANALYSIS

       Appellant claims the trial court erred by admitting the conviction orders for his prior

convictions when he offered to stipulate that he was a violent felon within the meaning of

                                                -3-
Code § 18.2-308.2(A). He argues that the evidence that he had been previously convicted of two

weapons offenses was substantially more prejudicial than probative and should have been

excluded. Appellant acknowledges that Glover, which the trial court relied on, permitted

introduction of the conviction orders. He argues, however, that Glover has been abrogated by

the adoption of the Virginia Rules of Evidence, specifically Rule 2:403, and the United States

Supreme Court’s decision in Old Chief v. United States, 519 U.S. 172, 191 (1997).

       The Commonwealth argues that even if this Court were to conclude that Old Chief and

the adoption of the Virginia Rules of Evidence abrogated Glover, any error in admitting the

conviction orders was harmless.1 The Commonwealth argues that the evidence of defendant’s

guilt was overwhelming and that any prejudice to appellant was minimal because the jury was

cautioned not to consider his prior convictions as evidence that he possessed a firearm on this

occasion.

       Even assuming without deciding that it was error to admit the conviction orders, this

Court concludes any error was harmless. An appellate court “will not reverse a trial court for

evidentiary errors that were harmless to the ultimate result.” Carter v. Commonwealth, 293 Va.

537, 544, 800 S.E.2d 498, 502 (2017) (quoting Shifflett v. Commonwealth, 289 Va. 10, 12, 766

S.E.2d 906, 908 (2015)). “In Virginia, non-constitutional error is harmless ‘when it plainly

appears from the record and the evidence given at the trial that the parties have had a fair trial on

the merits and substantial justice has been reached.’” Campos, 67 Va. App. at 717, 800 S.E.2d at


       1
          The Commonwealth also argues this Court’s decision in Glover remains binding
because the Virginia Rules of Evidence do not modify the common law of evidence and Old
Chief is not binding. Because this Court concludes that the error, if any, in introducing the prior
convictions orders is harmless, we do not reach this issue. See Commonwealth v. White, 293
Va. 411, 419, 799 S.E.2d 494, 498 (2017) (“As we have often said, ‘[t]he doctrine of judicial
restraint dictates that we decide cases “on the best and narrowest grounds available.”’ In this
case, the best and narrowest ground is our conclusion that the alleged trial court error, if error at
all, was harmless as a matter of law.” (quoting Commonwealth v. Swann, 290 Va. 194, 196, 776
S.E.2d 265, 267 (2015)) (footnote omitted)).
                                                 -4-
187-88 (quoting Lavinder v. Commonwealth, 12 Va. App. 1003, 1005-06, 407 S.E.2d 910, 911

(1991) (en banc)). “In a criminal case, it is implicit that, in order to determine whether there has

been ‘a fair trial on the merits’ and whether ‘substantial justice has been reached,’ a reviewing

court must decide whether the alleged error substantially influenced the jury.” Clay v.

Commonwealth, 262 Va. 253, 259, 546 S.E.2d 728, 731 (2001) (quoting Code § 8.01-678). “An

error does not affect a verdict if a reviewing court can conclude, without usurping the jury’s fact

finding function, that, had the error not occurred, the verdict would have been the same.”

Campos, 67 Va. App. at 717, 800 S.E.2d at 188 (quoting Lavinder, 12 Va. App. at 1006, 407

S.E.2d at 911). In this case, the curative instruction given by the trial court rendered any

prejudice to the defendant de minimus and the evidence of the defendant’s guilt was

overwhelming.

       Over the Commonwealth’s objection, the trial court instructed the jury that it could not

consider the prior convictions as evidence that the defendant possessed a firearm on August 7,

2016. Essex v. Commonwealth, 18 Va. App. 168, 172, 442 S.E.2d 707, 710 (1994) (noting the

prejudice of introducing a defendant’s prior convictions “may be alleviated by a jury instruction

limiting the purpose for which the evidence is offered”). “Unless the record shows the contrary,

it is to be presumed that the jury followed an explicit cautionary instruction promptly given.”

LeVasseur v. Commonwealth, 225 Va. 564, 589, 304 S.E.2d 644, 657 (1983). Unlike the

instruction in Old Chief, which the Supreme Court noted was confusing, 519 U.S. at 176 n.2, the

trial court’s instruction was clear that the prior convictions were not evidence the defendant

possessed a firearm in this instance. Appellant argues he was prejudiced because his prior

convictions involved weapons and therefore the jury was more likely to believe he possessed a

firearm illegally in this case. He points to nothing in the record to suggest the jury disregarded

the cautionary instruction.

                                                -5-
       In addition, the evidence that appellant possessed the firearm was substantial. The

convenience store clerk testified appellant showed her his firearm. The police officers both

testified that they had to wrestle the firearm away from appellant. A holster and a bullet for the

firearm were found on appellant. Two other firearms were found when police searched the car

appellant was driving. There is no substantial contrary evidence in the record suggesting that

appellant did not possess a firearm.

                                        IV. CONCLUSION

       In light of the substantial evidence that appellant possessed a firearm, and the minimal

prejudice that could have arisen because the judge gave a cautionary instruction, this Court

concludes that even if the conviction orders had not been admitted, the verdict would have been

the same. Therefore, assuming without deciding it was error to admit the conviction orders in

place of appellant’s stipulation to his status as a violent felon, any error in doing so was

harmless. Thus, this Court affirms appellant’s conviction.

                                                                                               Affirmed.




                                                 -6-